Citation Nr: 1335816	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to TDIU.  

In November 2012, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal received by VA in September 2012, the Veteran requested to appear at a hearing before the Board at a local VA office.  A second substantive appeal received a month later in October 2012 indicated that the Veteran did not want a hearing before the Board; however, his representative filed an October 2013 motion to remand the appeal to allow for the scheduling of a VA travelboard hearing.  The Veteran is entitled to a hearing and the claim must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2013) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  The Veteran must receive notice of the hearing at his current address of record. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



